t c summary opinion united_states tax_court gerry m griggs petitioner v commissioner of internal revenue respondent docket no 9068-04s filed date gerry m griggs pro_se portia n rose for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated section references are to the internal_revenue_code as in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner's federal_income_tax of dollar_figure and additions to tax of dollar_figure under sec_6651 an uncomputed amount under sec_6651 and dollar_figure under sec_6654 the parties agree that petitioner a received wages of dollar_figure and unemployment_compensation of dollar_figure b is entitled to a filing_status of single and to claim one personal_exemption c is entitled to deduct property taxes paid to the harris county tax assessor and the houston independent school district in the amounts of dollar_figure and dollar_figure d is entitled to deduct as a charitable_contribution a dollar_figure donation to the rice university owl club and e is not liable for the addition_to_tax provided by sec_6651 the issues for decision are whether petitioner is entitled to claim itemized_deductions and business_losses in excess of those allowed by respondent is liable for the addition_to_tax under sec_6651 for failure_to_file timely a federal_income_tax return for the year without reasonable_cause and is liable for the addition_to_tax under sec_6654 for failure to pay estimated_tax the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in houston texas background administrative history the form_4340 certificate of assessments payments and other specified matters for petitioner’ sec_2001 tax_year shows that the internal_revenue_service irs has no record of receiving a tax_return from petitioner for the year respondent determined in the statutory_notice_of_deficiency that petitioner had failed to file a federal_income_tax return for after the petition for redetermination was filed the case was assigned to the office of appeals the appeals_office requested that petitioner provide a copy of a completed income_tax return petitioner did not do so the case was subsequently transferred to respondent’s counsel for trial or settlement document request by counsel respondent’s counsel requested that petitioner provide a completed income_tax return and supporting documentation for the items on the return there was no response respondent served petitioner with a request for production of documents request the request asked for books_and_records that petitioner intended to introduce into evidence at trial for business and personal bank statements for the year documents evidencing the receipt of income documents evidencing the expense reimbursement policy of petitioner’s employer and documentary_evidence bearing on the additions to tax for failure_to_file timely and the failure to pay estimated_tax after several months during which petitioner failed to respond to respondent’s request respondent moved to compel production of the requested items order of the court on date the court granted respondent’s motion to compel production of the requested documents and ordered that they be provided to respondent on or before date the order warned petitioner that upon his failure to fully comply the court would be inclined to impose sanctions under rule including dismissal of his case on date petitioner transmitted hundreds of pages of electronic facsimiles of some documents to respondent’s counsel on date the court filed petitioner’s motion to extend time to produce documents in which he requested additional time to fully comply with the august order petitioner’s motion to extend time was denied on date petitioner’s documents using copies of the documents transmitted to her on date that were legible respondent’s counsel prepared a proposed stipulation of facts for trial petitioner however refused to stipulate any of the documents that he had transmitted including a copy of the statutory_notice_of_deficiency a copy of which was attached to his petition at the beginning of trial petitioner produced a form 1040x amended u s individual_income_tax_return for that he stated he wanted to file the document was received into evidence over the objection of respondent’s counsel petitioner also attempted to introduce into evidence a stack of miscellaneous receipts reports checks statements handwritten notations invoices and other documents respondent’s counsel was able to determine that the documents had not been provided to her on date in response to the court’s order compelling production respondent’s counsel objected to the introduction into evidence of any document petitioner had not produced by date the court sustained the objection of respondent’s counsel discussion petitioner has made no argument that the burden_of_proof shifting provisions of sec_7491 apply to this case nor has he offered any evidence that he has complied with the requirements of sec_7491 itemized_deductions among the documents that petitioner provided to respondent in response to the date order was a copy of a schedule a itemized_deductions for in addition to the schedule a deductions allowed by respondent petitioner argues that he is entitled to deductions for points from a mortgage refinancing a casualty_loss and an additional_amount for charitable_contributions points petitioner presented a copy of a settlement statement to substantiate a deduction for dollar_figure in points as a mortgage interest_deduction petitioner testified that this was his third refinancing personal_interest is generally not allowed as a deduction sec_163 qualified_residence_interest however is not treated as personal_interest sec_163 qualified_residence_interest includes interest_paid on home_equity_indebtedness with respect to any qualified_residence sec_163 home_equity_indebtedness is indebtedness other than acquisition_indebtedness secured_by a qualified_residence to the extent that it does not exceed the fair_market_value of the residence reduced by the amount of the acquisition_indebtedness sec_163 acquisition_indebtedness is the indebtedness secured_by the residence that was incurred in acquiring constructing or substantially improving the qualified_residence sec_163 the maximum amount that can be treated as home_equity_indebtedness is dollar_figure sec_163 petitioner’s loan amount was dollar_figure petitioner has provided no evidence of the amount of the acquisition_indebtedness if any or the fair_market_value of the residence he has failed to show that his points are qualified_residence_interest casualty_loss petitioner testified that he suffered a casualty_loss consisting of two items a flat tire on his automobile and a broken vase or bottle perfume bottle large one that my dog broke that was a gift petitioner submitted to respondent’s counsel a form_4684 casualties and thefts listing the cost of the tire as dollar_figure and the cost of the vase or perfume bottle as dollar_figure losses may be deductible under sec_165 to the extent not_compensated_for_by_insurance_or_otherwise in the case of an individual sec_165 allows a taxpayer to claim as a deduction any loss from theft or casualty sustained during the taxable_year the loss is allowed only to the extent that it exceeds dollar_figure and the net_casualty_loss is in excess of percent of adjusted_gross_income sec_165 the amount of the loss is the lesser_of the fair_market_value of the property immediately before the casualty reduced by the fair_market_value after the casualty or the adjusted_basis of the property 1were the points qualified_residence_interest petitioner would be required to amortize the points over the life of the loan unless he provided sufficient evidence that the loan proceeds were used to purchase or improve the residence sec_461 and 305_us_468 sec_1_165-7 income_tax regs the basis_of_property acquired by purchase is its cost sec_1012 the basis_of_property acquired by gift is the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift if such basis is greater than the fair_market_value of the property at the time of the gift however the basis for determining loss is the fair_market_value of the property sec_1015 in order for the court to determine whether petitioner is entitled to a casualty_loss petitioner’s basis in the property damaged or destroyed must be known where a taxpayer fails to prove that basis the court is unable to determine the amount of the loss that is deductible 79_tc_714 affd on other grounds 731_f2d_1417 9th cir 46_tc_751 affd 387_f2d_420 8th cir petitioner offered no evidence of either the fair_market_value of the property at the time of the loss or his basis in the items further it appears that petitioner cannot meet the requirement of sec_165 that the net_casualty_loss exceed percent of adjusted_gross_income the court therefore sustains respondent’s determination that petitioner is not entitled to deduct on schedule a a casualty and theft_loss charitable_contributions petitioner offered only his testimony that he gave dollar_figure in out-of-hand contributions at church services to people on the street et cetera to support his claim of an additional charitable deduction taxpayers are required to keep records of charitable_contributions of money sec_1_170a-13 income_tax regs a taxpayer must maintain one of the following a canceled check a receipt or letter from the donee charitable_organization showing the name of the donee the date and the amount of the contribution or other reliable records showing the name of the donee the date and the amount of the contribution id petitioner’s church and charity donations do not meet the recordkeeping requirements of sec_1_170a-13 income_tax regs see blair v commissioner tcmemo_1988_581 petitioner is not entitled to a deduction for charitable_contributions in an amount greater than that allowed by respondent schedule c losses petitioner submitted a schedule c profit or loss from business to respondents’s counsel for four putative businesses supporting documents relating to only one of them were provided in response to the court’s date order on date petitioner purchased a one-third interest in a luxury suite at enron field minute maid park for houston astros baseball games for dollar_figure the business as described by petitioner was the resale of the luxury suite tickets petitioner argues that he is entitled to claim a loss of dollar_figure from this business petitioner’s evidence that he was carrying on a ticket resale business is a receipt for purchase or use of the luxury suite a receipt for catering services in the suite and one invoice to one person for nights enron box at dollar_figure per night sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than social reasons see rule a 72_tc_433 to show that the expense was not for personal reasons the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner supra petitioner provided no business records or other evidence that he resold tickets to anyone other than to one person for nights enron box petitioner has not provided sufficient evidence to show that there was a business or that the claimed expenses were paid primarily for business reasons sec_183 permits a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the gross_income derived from the activity exceeds the deductions allowed by sec_183 petitioner is entitled to the deductions allowed by sec_183 for his luxury suite activity additions to tax respondent bears the burden of production with respect to an addition_to_tax sec_7491 in order to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax 116_tc_438 addition_to_tax under sec_6651 respondent produced a certified copy of form_4340 showing that the irs has no record of petitioner’s having filed a federal_income_tax return for the year respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 see downey v commissioner tcmemo_2005_215 petitioner testified that i filed my return i filed it by regular mail so i don’t have any evidence that i filed it the court is not required to accept the unverified and undocumented testimony of petitioner see 65_tc_87 affd 540_f2d_821 5th cir see also 786_f2d_1382 9th cir affg in part and revg in part tcmemo_1984_197 the court finds that petitioner did not timely file his return petitioner has the burden of proving that he had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 higbee v commissioner supra pincite sec_301_6651-1 proced admin regs because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure_to_file timely respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6654 petitioner underpaid his estimated_tax for the year and respondent has carried his burden of production to show that it is appropriate to impose the addition_to_tax the sec_6654 addition_to_tax applies in a mathematical fashion unless it is shown that any of certain statutory exceptions apply see 75_tc_1 goers v commissioner tcmemo_1999_354 petitioner has not shown that any exceptions apply accordingly respondent’s determination that petitioner is liable for an addition_to_tax under sec_6654 is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
